Dear Ms. Tranchina-Parisi:
The undersigned has been assigned to respond to your request for an opinion regarding the length of time probation records in certain types of cases must be retained. You mentioned in your request that the First Parish Court for the Parish of Jefferson has an "in-house" probation department which handles all DWI and misdemeanor probation cases, including community service, driving school and substance abuse classes, ignition interlock, in-house arrest applications, etc. You specifically mention that storage of the records of over 2000 cases handled annually by that office is burdensome.
The general provision for the retention of public records is found at La. R.S. 44:36(A). It provides:
      A. All persons and public bodies having custody of any public record, other than conveyance, probate, mortgage, or other permanent records required by existing law to be kept for all time, shall exercise diligence and care in preserving the public record for the period or periods of time specified for such public records in formal records retention schedules developed and approved by the state archivist and director of the division of archives, records management, and history of the Department of State. However, in all instances in which a formal retention schedule has not been executed, such public records shall be preserved and maintained for a period of at least three years from the date on which the public record was made. However, where copies of an original record exist, the original alone shall be kept; when only duplicate copies of a record exist, only one copy of the duplicate copies shall be required to be kept. Where an appropriate form of the microphotographic process has been utilized to record, file, and otherwise preserve such public records with microforms produced in compliance with the provisions of R.S. 44:415, the microforms shall be deemed originals in themselves, as provided by R.S. 44:39(B), and disposition of original documents which have been microphotographically preserved and of duplicates and other copies thereof shall proceed as provided in R.S. 44:411.
We have found no other statutes specifically pertaining to the types of probation records you mentioned in your request. Consequently, we are of the opinion that the DWI and misdemeanor probation records generated by the "in-house" probation department of the First Parish Court must be maintained for a period of at least three years from the time they are made.
The Secretary of State's Division of Archives, Records Management and History has much useful information that may be of assistance to you with your problems in storing the records.
Please feel free to contact us should you have further questions.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       By: RANDALL A. KARR
Assistant Attorney General
RPI/RAK/dra